Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Status of Claims
Claims 9-29 are pending. Claim 9 has been amended, claim 29 has been newly added, and claims 19-23 are withdrawn. 
Response to Amendment
The claim objection to claim 9 is withdrawn in view of the current claim amendment.
The Examiner’s comments on claim interpretation is maintained. 
The Examiner acknowledges the Applicants to rejoin the withdrawn claims, upon indication of allowable subject matter.
As for the 35 USC 103 rejection based on Coelho US 2012/0232357 and Walker US 2012/0035675, the Applicant argues the following two points: 
Coelho Fig. 3-step 44 only merely requires a heart rate determination if step 34 is not trigger on heart rate but instead is based on “gasping or apnea” detection. And the cited teachings of Coelho relating to a timer do not discuss tracking the amount of time that the heart rate is below a threshold, let alone for purposes of care stage determination. 
The Examiner respectfully disagrees. With regard to Fig. 3, steps 34 and 44, see [0050].
[0050] If the infant NI is breathing or crying and shows good tone 32, the infant NI may be handed over to the mother for routine care 38.  However, if the infant NI indicates respiratory distress, e.g., a detected heart rate below 100 BPM, gasping, or displays apnea 34, the system 10 may automatically detect the heart rate and oxygen saturation levels in real time from the infant NI and automatically prompt the healthcare provider or team via the interface 14 (or through another prompt) to either monitor for labored breathing 36 and/or to take further steps such as clearing the airways, prompting for positive pressure ventilation (PPV), prompting for continuous positive airway pressure (CPAP) 42, etc. 

 In the citation above, regarding step 34, the criteria are either HR below 100 BPM, gasping or apnea, to then trigger the following procedure shown in the italicized portions above. Corresponding with Fig. 3, the steps 36, 40, and 42 are all interpreted as “first care stage” in the claim. While the first care stages can be triggered based on gasping or apnea, without heart rate falling below 100BPM (interpreted as “first heart rate threshold”). It is noted that monitoring of physiological parameters, i.e. heart rate, is continuous and not intermittent ([0011: 1st sentence]); thus the Applicant allegation that “the specification indicates that step 44 merely requires a heart rate determination if step 33 is not trigger on heart rate” is false. 
As for Coelho failing to teach using a timer for timing the elapsed time of alarms and/or physiological parameters crossing thresholds. The Examiner remains unconvinced because Coelho clearly teaches that an operator can trigger the timer function to for automatically recording real time physiological data; see 
[0055] …Moreover, user interface 80 may also optionally include a documentation and/or timer interface 88 which may provide an interface for automatically recording not only the real time physiological data of the infant but also any medication and dosages provided as well as the parameters of any other interventional procedures which may have been performed upon the infant.”

Walker does not remedy the deficiencies of Coelho, because: (1) Walker is not in the field of neonate resuscitation, which is fundamentally different from adult resuscitation, and (2) the generic teachings in Walker relating to monitoring elapsed time for purposes of elapsed time does not teach a predetermined time, and thus would not motivate a person of ordinary skill in the art to modify Coelho to arrive at the claimed invention relating to neonate resuscitation.
The Examiner respectfully disagrees that Coelho and Walker are not in the same field of endeavor, as they are both in the field for resuscitative systems and methods. With regard to the difference between neonatal vs. adult resuscitation method, the Applicant is welcomed to submit evidence or affidavits to disprove the Examiner’s rationale. 
 With regard to the Walker failing to teach a predetermined time, the claim does not specified a particular duration of time; therefore, the reference also does not need to explicitly teach this feature. Furthermore, the settings of time based thresholds can be modified based on the current modification; see Coelho [0055: last sentence] and Walker [0050].
In view of the above reasons, the 103 rejection is maintained.
Claim Interpretation
Regarding claim 11, “wherein the resuscitation module is further configured to automatically suppress
To claim 18, the term “activation threshold” is interpreted by the Examiner as a heart rate threshold that automatically causes the resuscitation module to activate.
To claim 25, the term “care report” is interpreted as information based on care/treatment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-13, 15, 17-18, 24-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho US 2012/0232357 A1 (hereinafter “Coelho”, previously cited) in view of Walker et al. US 2012/0035675 A1 (hereinafter “Walker”, previously cited).

    PNG
    media_image1.png
    748
    673
    media_image1.png
    Greyscale

Regarding claim 9, Coelho discloses an infant warming system ([0045] Fig.2: neonatal resuscitation and care system) comprising: 
a platform for supporting an infant (Fig.2: platform 22 for supporting the newborn; also see [0045]); 
a heating system for warming the infant on the platform ([0045] the platform 22 comprises a warmer or self-warming area); 
an ECG monitor receiving cardiac potentials from at least two electrodes ([0045, 0070] sensor clamp assembly 18, as shown in Fig. 6A comprises ECG sensors for detecting ECG waveforms see [0070]) connected to the infant ([0047, 0071] the sensor assembly is configured to be affixed to the neonate’s umbilical stump) and determine a heart rate based on the cardiac potentials ([0023, 0043] heart rate, ECG waveform); 
a display device (interface 14) that displays the heart rate (Fig.5: 82 “heart rate”);
a resuscitation module ([0048] processor 12 has resuscitation treatment algorithms)  configured to: 
compare the heart rate for the infant to a first heart rate threshold and determine that the heart rate is below the first heart rate threshold (Fig. 3: step 34 [0050-0051] comparing and determining that detected heart is below a predetermined threshold, e.g. 100 BPM.); 
determine a first care stage based on the heart rate (Fig. 3: steps 40/36 [0051-3rd sentence] “…in the event that the system 10 detects a heart rate 44 falling below a specified parameter, e.g. 100BPM, the system 10 may automatically prompt the healthcare provider to take ventilation corrective steps”); 
adjust the display of the heart rate on the display device based on the comparison  ([0055] displaying detected heart rate on interface 14; also see Fig.5: 82 shows heart rate) and/or the first care stage (this limitation is treated as optional due to “and/or”);
generate a first care instruction via a user interface based on the heart rate and/or the first care stage (see step (ii) the prompt for corrective steps such as chest compressions, intubation, and coordination with PPV 48 are interpreted as the “first care instruction” in the claims); 
v.	receive acknowledgment of execution of the first care instruction ([0055: last sentence] the user interface 88 provides documentation and timer buttons 88, which allows a health care provider to acknowledge and enter the execution of first care instructions, such as “Start”, “Intubation”, “Compressions”, “Stop”; also see [0056-0057]; alternatively [0027-first sentence] “…trigger recall of the algorithm and may also optionally allow the practitioner to confirm choices made by the provider or redirect the provider to appropriate decisions).
Coelho further discloses determining a second are stage when the heart rate remains below the first heart rate threshold  (Fig.3: step 44 “HR below 100?”) and whether the heart rate falls below a second heart rate threshold ([0051:4th and 5th sentence] and Fig. 3: step 46), i.e. below 60 BPM, and to generate a second care instruction via the user interface based on the second care stage ([0051: 4th-5th sentences] to perform interventions such as epinephrine administration and calculates dosage). Coelho also discloses that the resuscitation device has a timer for timing the duration and lapse of certain procedures ([0055: last sentence] timer 88). Coelho does not explicitly disclose determine a second care stage when the heart rate remains below the first heart rate threshold (100 BPM) for a predetermined time, and generate a second care instruction via the user interface based on the second care stage. 
However Walker, another prior art reference in the analogous art, discloses a resuscitation device and method that involves monitoring applying two electrodes to the patient to acquire ECG signals, and detecting heart rate to identify a cardiac event (Figs. 1-2: device 110); and wherein the device further keeps a timer since the onset of a cardiac event, and also [0050: last 3 sentences]). In this way, Walker provides that the duration of the onset of the patient’s cardiac event is used to modify the subsequent compression and defibrillating compressions. The duration/elapsed time of cardiac event read by the timer is a predetermined duration of the cardiac event (i.e. heart rate below a threshold) which is correlated with a defibrillating/compression interval (which is a resuscitative care instruction). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Coelho’s resuscitation device in view of Walker to include the timer for tracking onset of a cardiac symptom/event (i.e. when the heart rate falls below a heart rate of 100BPM) to then generate or modify resuscitative care instructions accordingly; the motivation for doing so is because depending on the duration of a cardiac event, defibrillation and/or compressions intervals needs to be modified in order to have a successful resuscitative outcome (Walker [0050:1st-2nd sentences]).
Coelho in view of Walker would teach:
determine a second care stage when the heart rate remains below the first heart rate threshold for a predetermined time (Walker in [0050] discloses timer to detect duration since onset of a cardiac event, defined by Coelho in [0051] 110BPM); and 
generate a second care instruction via the user interface based on the second care stage (Walker: [005] adapt compression/defibrillating intervals accordingly, Coelho [0051] resuscitative instructions based on escalation of cardiac symptoms).

Regarding claim 12, Coelho discloses the system of claim 9, wherein the user interface includes the display device and the care instruction includes a visual instruction (see Fig.4: 70 and Fig.5:84 displaying visual prompts of care instructions; also see [0055]).  

Regarding claim 13, Coelho discloses the system of claim 9, wherein resuscitation module is further configured to enlarge the heart rate on the display when heart rate is below the heart rate threshold ([0058] “…the detected physiological data or prompts may be colored (e.g., red, green, etc. depending upon the status) and/or sized differently from other text on the interface 80”) and/or display a blinking icon that blinks corresponding to the timing of each detected heart beat (this limitation is treated as optional due to “and/or”).  
Regarding claim 15, Coelho discloses the system of claim 9, wherein the resuscitation module is further configured to: determine one or more care options based on the heart rate and/or the care stage ([0051] determining treatment option based on detected heart rate, i.e. if below 110BPM- automatically prompt for ventilation, and if below 60 BPM-automatically prompt for intubation and chest compressions, etc.); and display the one or more care options on the display device (as shown in Fig.5: interface 84).  
Regarding claim 17, Coelho further discloses a pulse oximeter device configured to determine an SpO2 for the infant ([0049-middle] infrared pulse oximetry sensor; also see [0050-middle] oxygen saturation levels; [0051-second sentence] pulse oximeter oxygen saturation SpO2 monitoring); wherein resuscitation module is further configured to: determine the first care stage and/or the second care staged based on the heart rate and the SpO2 for the infant; and generate a care instruction via a user interface based on the care stage (see Fig.3: 40 “SpO2 monitoring”, and Fig.3:42 “Clear airway SPO2 monitoring considered CPAP”, wherein the CPAP is interpreted as at least a first care stage instruction). 
Regarding claim 18, Coelho discloses the system of claim 9, wherein the resuscitation module is automatically activated when the heart rate is below an activation threshold ([0051] the resuscitation algorithm automatically provides resuscitative care instructions when heart rate falls below the threshold of 100 BPM, 60 BPM etc. ).
Regarding claim 24, Coelho discloses the system of claim 9, wherein the resuscitation module is further configured to record a time of execution of the first care instruction (see rejection to claim 9, step(v), the “Start” button provides the time stamp for starting a certain procedure; also refer to [0055-last sentence] “user interface 80 may also optionally include a documentation and/or timer interface 8 which may provide an interface for automatically recording not only the real time physiological data of the infant but also any medication and dosages provided as well as the parameters of any other interventional procedures which may have been performed upon the infant”; also see [0060-1st sentence] “provided procedures may be recorded automatically… for later analysis”).  
Regarding claim 25, Coelho discloses the system of claim 24, wherein the resuscitation module is further configured to generating a care report based on the acknowledgment of execution and the time ([0060-1st sentence] “physiological information and provided procedures may be recorded automatically, the information may be stored in the system 10 for later analysis and/or it may be optionally transmitted to a separate server…” The remainder of [0060] discusses recording treatment procedures for review, and [0061-0062] discusses using the recorded treatment material as a care report for evaluating the patient and/or practitioner).  
Regarding claim 27, Coelho discloses the system of claim 9, wherein the first care instruction and/or the second care instruction is at least one of a monitor respiration instruction, a supplement O2 instruction, positive pressure ventilation instruction, an intubation instruction, and a chest compression instruction; see [0055-0056] and Fig. 5: “Prompts” include “Chest compressions”, “Intubation”, “Oxygen mixture” “positive pressure ventilation.”
Regarding claim 28, Coelho discloses the system of claim 9, wherein the heart rate threshold is 100 beats per minute; see Fig. 3, steps 34 and 44 both mentions “HR below 100”, and [0050-0051] mentions using 100 BPM as an exemplary heart rate threshold, also see [0052] further provides that any other heart rate thresholds can be programmed depending on the practitioner/patient. 

Claims 10, 14, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho and Walker as applied to claim 9 above, and further in view of Hutchins US 5,913,685 (hereinafter “Hutchins”, previously cited).
Regarding claims 10, 14, 16 and 26 Coelho discloses visual prompts of resuscitation recommendations/suggestions, as shown in Fig.4: interface 84 and 86; Coelho does not mention anything regarding audible inputs or outputs recited in claims 10, 11 and 14.  However, Hutchins, a prior art reference in the field of resuscitation treatments, discloses a CPR resuscitation aiding computer system which provides audible guidance to a rescue personnel during resuscitation treatment (see Abstract).
Regarding claim 10, Hutchins modified discloses a user interface that includes a speaker (Fig.1: speaker 28) and providing care instruction which includes at least one of an audible instruction, an audible annunciation of the heart rate, and an audible tone corresponding to the timing of each detected heart beat (col.1, ll.37-64, col.6, ll.7-25 outputting audible instructions/guidance of the resuscitation steps; Fig.4K and col.8, ll.41-43 is treatment for infants).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the resuscitation system 10 of Coelho in view of Hutchins to include audible output of resuscitation outputs, the motivation for doing so is because during resuscitation treatment, a healthcare provider often has eyes and hands on the patient, and would not be able to visually look at the resuscitation interface; therefore, providing audible output provides an added advantage over visual outputs as the healthcare provider maintains visual contact with the patient in distress. 
Regarding claim 14, Coelho modified discloses the system of claim 9, Coelho discloses providing resuscitation correlated to real time monitoring physiological information from the infant ([0059-last sentence]), but does not disclose wherein the resuscitation module is configured to generate a first audible annunciation of the heart rate upon determination of a first care stage and generate a second audible annunciation of the heart rate upon determination of the second care stage. However, Hutchinson discloses a resuscitation system having a voice synthesizer to audibly announce text into speech (col.3, ll.63-67
Regarding claim 16, Coelho modified discloses the system of claim 15, further comprising a microphone to record audible inputs from a user ([0046] user interface including microphone for interacting with the healthcare provider); and wherein resuscitation module is further configured to:  - 24 –detect an acknowledgment of execution of the one or more care options ([0027-first sentence] “…trigger recall of the algorithm and may also optionally allow the practitioner to confirm choices made by the provider or redirect the provider to appropriate decisions); Coelho does not disclose detecting includes detecting an audible care option selection recorded by the microphone. However, Hutchins further discloses accepting audible inputs of an audible care option selection recorded by the microphone (col.6, ll.58-68 voice command via microphone, col.7, ll.32-39 selecting treatment option). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Coelho in view of Hutchins to include a microphone to audibly receive the practitioner’s instructions; the motivation for doing so is for verbal control which allows the practitioner’s hands to stay on the patient in distress. 
Regarding claim 26, it is rejected by Coelho in view of Hutchins under the same rationale as to claim 16 above. Coelho discloses receiving acknowledgement of execution of the first care instructions ([0027-1st sentence], and [0055-0057]), and Coelho modified would disclose receiving the acknowledgments verbally via a microphone. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho and Walker as applied to claim 9 above, and further in view of Hermann et al. US 2017/0068791 A1 (hereinafter “Hermann”, previously cited).
Regarding claim 11, Coelho modified does not disclose wherein the resuscitation module is further configured to automatically suppress audio annunciation of one or more threshold alarms. However, Hermann, another prior art reference in the analogous field of resuscitation guidance discloses a system which manages various system threshold alarms during resuscitation, that specifically suppresses certain alarms when resuscitation (i.e. chest compressions) are being carried out; see [0021]. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Coelho to automatically suppress certain threshold alarms during resuscitation, in view of Hermann; the motivation for doing so is because only meaningful alarms should be prioritized during resuscitation such that the practitioner is not distracted (Hermann [0021]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho and Walker as applied to claim 9 above, and further in view of Rabi et al. US 2011/0190611 A1 (hereinafter “Rabi”).
Regarding claim 29, Coelho discloses the neonatal monitoring and resuscitation system of claim 9, wherein the system comprises a pulse oximeter device house within the frame structure and configured to determine the SpO2 for the infant (Fig.2: sensor 18 comprises an infrared pulse oximetry sensor for SpO2 monitoring); the detected SpO2 data is received by the system controller 12 (see [0049, 0051])) and displayed as shown in Fig. 5: O2 saturation. Coelho does not explicitly teach a control system configured to compare the SpO2 for the infant to an activation threshold, and to activate the resuscitation module upon determining that the SpO2 for the infant is below the activation threshold. 
However Rabi, another prior art reference in the analogous art of neonatal resuscitation discloses a method and system which maintains healthy blood oxygen saturation values in the infant by titration of supplemental oxygen concentration (see Abstract). Rabi’s system comprises an oxygen monitor 310 that detects the monitor infant’s oxygen saturation, and is connected to a controller 340 that controls oxygen delivery system 200, display 300, and warning system 330 (see Fig. 2). Rabi discloses that oxygen saturation is a time-sensitive physiological parameter based on the age of the infant ([0010-0011]), and when the detected oxygen saturation is outside of a target range (i.e. upper and lower limit), the controller 340 automatically triggers an intervention to adjust supplemental oxygen delivery to the infant ([0036]). In here, both the lower and upper limit are interpreted as “activation threshold” in the claim. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Coelho’s infant resuscitation system to further include the automatic oxygen delivery system triggered by SpO2 activation threshold(s) in view of Rabi. The motivation for doing so is because Coelho’s system readily includes an SpO2 sensor and oxygen supplies for use during resuscitation procedures (Fig.5: left column, last item “Oxygen Mixture” and realizes that oxygen delivery is flawed due to human error, see [0013]); thus, there is a need to further include an automated resuscitative intervention system to automatically activate oxygen delivery based on set parameters so as to avoid human error in treating infant hyperoxia (Rabi: Background of Invention, [0033]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also discusses  SpO2 activation threshold(s) in a neonatal resuscitation system: 
Ito US 2012/0265040 A1 and US 9289166, see Fig. 3, discloses a SpO2 monitoring system having two activation threshold.
Giarracco et al. US 2016/0206504 A1, see [0034], discloses comparing detected SpO2 levels to a threshold to then adjust CPR instructions
Hayman et al. US 2015/0105636 is similar to Giarracco, see [0015].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 26, 2021